Citation Nr: 1215491	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  03-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative changes of the right foot.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to October 2001.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for degenerative changes of the right foot; a 10 percent evaluation was assigned, effective November 1, 2001.  The Veteran expressed disagreement with the assigned evaluation and appealed that decision to BVA.  The case was subsequently referred to the Board for appellate review.

A hearing was held on April 5, 2006, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in June 2007, May 2008 and February 2010.  That development was completed, and the case was returned to the Board for appellate review.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain outstanding records and to allow the RO an opportunity to review newly submitted evidence.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Adjudication of this issue would be premature at this time as there appears to be outstanding evidence which may impact the Veteran's claim.  Specifically, a June 2011 VA examination report reflects that the Veteran reported receiving cortisone shots in his right foot in 2010.  See the June 2011 VA examination report.  It is unclear whether these cortisone shots were administered at VA or a private facility.  However, the Board observes that there are no treatment records, VA or private, associated with the Veteran's VA claims file or Virtual VA file which reflect such treatment in 2010.  While further clarification from the Veteran is needed, the duty to assist obligates VA to obtain these reasonably identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected degenerative changes of the right foot.

Also, the Board notes that there are additional VA outpatient treatment records associated with the Veteran's Virtual VA file which were not considered by the RO in the most recent adjudication of the Veteran's claim in a February 2012 Supplemental Statement of the Case (SSOC).  Specifically, while the February 2012 SSOC notes that VA treatment records dated to May 2010 were considered by the RO, the Veteran's Virtual VA file reflects that he received VA outpatient treatment in January 2012.  The January 2012 records discuss the Veteran's employment and general health, to include his mobility, and thus, are pertinent to the claim on appeal.  As these records have not yet been considered by the RO, and the Veteran has not submitted a waiver of RO review, a remand is necessary.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2011).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his service-connected right foot disorders.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO must obtain and associate with the record all outstanding records of VA treatment pertaining to the Veteran's service-connected right foot disorders.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


